UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7645


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRY WAINWRIGHT MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:09-cr-00501-JFA-21; 3:13-cv-01395-JFA)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Wainwright Mitchell, Appellant Pro Se.      Stacey Denise
Haynes, Stanley D. Ragsdale, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry     Wainwright     Mitchell        seeks   to        appeal    the     district

court’s    order      denying    relief     on    his   28    U.S.C.       § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent      “a    substantial      showing         of     the    denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that   reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,        537     U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Mitchell has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense       with      oral   argument     because         the     facts     and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3